Name: Regulation (Euratom, ECSC, EEC) No 1473/72 of the Council of 30 June 1972 amending Regulation (EEC, Euratom, ECSC) No 259/68 laying down the Staff Regulations of officials and the Conditions of Employment of other servants of the European Communities
 Type: Regulation
 Subject Matter: social protection;  labour market;  EU institutions and European civil service;  executive power and public service;  personnel management and staff remuneration;  employment
 Date Published: nan

 Official Journal of the European Communities 703 16.7.72 Official Journal of the European Communities No L 160/ 1 REGULATION (EURATOM, ECSC, EEC) No 1473/72 OF THE COUNCIL of 30 Tune 1972 amending Regulation (EEC, Euratom, ECSC) No 259/68 laying down the Staff Regulations of officials and the Conditions of Employment of other servants of the European Communities Article 2 1 . The following second subparagraph shall be added to Article 7 ( 1 ): 'An official may apply for a transfer within his institution.' 2. The following shall be substituted for the second subparagraph of Article 7 (2): 'The duration of a temporary posting shall not exceed one year, except where, directly or indirectly, the posting is to replace an official who is seconded to another post in the interests of the service, called up for military service or absent on protracted sick leave.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 24 thereof; Having regard to the proposal from the Commission ; Having regard to the Opinion of the Staff Regulations Committee; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Court of Justice ; Whereas Article 2 of Council Regulation (EEC, Euratom, ECSC) No 259/681 of 29 February 1968, as last amended by Regulation (EEC, Euratom, ECSC) No 1369/72,2 lays down the Staff Regulations of officials of the European Communities and Article 3 the Conditions of Employment of other servants of the European Communities ; whereas it is for the Council, acting by a qualified majority on a proposal from the Commission and after consulting the other institutions concerned, to amend the Staff Regulations and the Conditions of Employment; Whereas, in the light of experience gained in applying the said Staff Regulations and the said Conditions of Employment, it is appropriate to amend certain provisions thereof; Article 3 In Title I, the following new Article 10a shall be inserted after Article 10 : 'Article 10a The institution shall prescribe the periods within which the Staff Committee, the Joint Committee or the Staff Regulations Committee must deliver opinions requested of them ; these periods shall not be less than fifteen working days . If no opinion has been delivered within the period prescribed the institution shall take its decision.' HAS ADOPTED THIS REGULATION: CHAPTER 1 . Article 4 AMENDEMENTS TO THE STAFF REGULATIONS OF OFFICIALS OF THE EUROPEAN COMMUNITIES Article 1 The following two paragraphs shall be added to Article 24 : 'It shall facilitate such further training and instruction for officials as is compatible with the proper functioning of the service and is in accordance with its own interests. Such training and instruction shall be taken into account for purposes of promotion in their careers .' In the second subparagraph of Article 5 (4), 'basic post' shall be substituted for 'post'. 1 OJ No L 56, 4.3.1968, p. 1 . 2 OJ No L 149, 1.7.1972, p. 1 . 704 Official Journal of the European Communities Article 5 The following new Article 24a shall be inserted after Article 24 : 'Article 24a Officials shall be entitled to exercise the right of association ; they may in particular be members of trade unions or staff associations of European officials .' authority may decide to dismiss the probationer before the end of the probationary period, giving him one month's notice ; the period of service may not, however, exceed the normal probationary period. Except where he is entitled forthwith to resume his duties with the civil service to which he belongs a dismissed probationer shall receive compensation equal to two months ' basic salary if he has completed at least six months' service and to one month's basic salary if he has completed less than six months ' service . The provisions of this paragraph shall not apply to officials who resign before the end of their probationary period.' Article 6 The following new paragraph shall be inserted before the first paragraph of Article 25 : 'Officials may submit requests to the appointing authority of their institution.' Article 9 Article 7 The following shall be substituted for the second paragraph of Article 32 : 'However, the appointing authority may, taking account of the training and special experience of the person concerned, allow additional seniority in his grade; this shall not exceed 72 months in Grades A I to A 4, L/A 3 and L/A 4 and 48 months in other grades.' Article 8 1 . The following shall be substituted for the first paragraph of Article 37 : 'An official on secondment is one who, by decision of the appointing authority (a) has been directed in the ' interests of the service :  to serve temporarily in a post outside his institution; or  to assist temporarily a person holding an office provided for in the Treaties establishing the Communities or the Treaty establishing a Single Council and a Single Commission of the Communities , or with an elected President of one of the institutions or organs of the Communities or the elected Chairman of one of the political groups in the European Parliament ; (b ) has at his own request been placed at the disposal of another of the institutions of the European Communities .' 2. The following shall be inserted after the second paragraph of Article 37 : 'Subject to the provisions of the third paragraph of Article 77 concerning pension, however, the provisions which apply to the official during the secondment referred to in the second indent of (a ) in the first paragraph shall be those applicable to an official of the same grade as that assigned to him in the post to which he is seconded.' The following shall be substituted for Article 34 : ' 1 . Officials other than those in Grades A 1 and A 2 shall serve a probationary period before they can be established. The period shall be nine months for officials in Category A, in the Language Service or in Category B, and six months for other officials . 2. Not less than one month before the expiry of the probationary period, a report shall be made on the ability of the probationer to perform the duties pertaining to his post and also on his efficiency and conduct in the service. This report shall be communicated to the person concerned, who shall have the right to submit his comments in writing. A probationer whose work has not proved adequate for establishment in his post shall be dismissed. A report on the probationer may be made at any time during the probationary period if his work is proving obviously inadequate. The report shall be communicated to the person concerned, who shall have the right to submit his comments in writing. On the basis of the report the appointing Article 10 The following shall be substituted for Article 38 (d) and (e): '(d) an official on secondment pursuant to the first indent of Article 37 (a) shall be entitled Official Journal of the European Communities 705 Article 13to a salary differential where the total remuneration carried by the post to which he is seconded is less than that carried by his grade and step in his parent institution ; he shall likewise be entitled to reimbursement of all additional expenses entailed by his secondment ; ( e ) an official on secondment pursant to the first indent of Article 37 ( a) shall continue to pay pension contributions based on the salary for active employment carried by his grade and step in his parent institution.' The following shall be substituted for the fourth subparagraph of Article 41 (3 ): 'Income received by the official from any new employment during this period shall be deducted from the allowance provided for in the preceding subparagraph in that income and the allowance together exceed the total remuneration last received by the official , calculated by reference to the table of salaries applicable on the first day of the month for which the allowance is to be paid. The allowance and the total remuneration last received as referred to in the preceding subparagraph shall be weighted at the rate fixed for the place where the official was last employed.' Article 11 Article 14 The following shall be substituted for the first paragraph of Article 46 : 'An official appointed to a higher grade shall , in his new grade, have the seniority corresponding to the notional step equal to or next above the notional step reached in his former grade, plus the amount of the two-yearly increment for his new grade.' 1 . The following shall be substituted for Article 39 (d): '(d) during the period of secondment, pension contributions and any pension rights shall be calculated by reference to the salary for active employment carried by his grade and step in his parent institution.' 2 . The following shall be added to Article 39 : ( e ) when his secondment ends an official must be reinstated in the first post corresponding to his grade which falls vacant in his category or service provided that he satisfies the requirements for that post. If he declines the post offered to him he shall retain his right to reinstatement when the next vacancy corresponding to his grade occurs in his category or service, subject to the same proviso ; if he declines a second time, he may be required to resign after the Joint Committee has been consulted . Until effectively reinstated he shall continue to be on secondment but unpaid.' Article 15 The following sentence shall be inserted at the end of the second paragraph of Article 48 : 'The appointing authority may, however, refuse to accept the resignation if disciplinary proceedings against the official are in progress at the date of receipt of the letter of resignation or if such proceedings are started within the following thirty days.' Article 12 Article 16 In the first paragraph of Article 49 , for : ' in the cases provided for in Articles 13 , 39 , 40 and 41 (4 ) and (5).' the following shall be substituted : ' in the cases provided for in Articles 13 , 39, 40 and 41 (4)- and (5 ) and in the second paragraph of Article 14 of Annex VIII.' The following shall be substituted for Article 40 (4 ) (d): '(d) on the expiry of his leave an official must be reinstated in the first post corresponding to his grade which falls vacant in his category or service, provided that he satisfies the requirements for that post . If he declines the post offered to him, he shall retain his right to reinstatement when the next vacancy corresponding to his grade occurs in his category or service, subject to the same proviso ; if he declines a second time, he may be required to resign after the Joint Committee has been consulted. Until effectively reinstated he shall remain on unpaid leave on personal grounds .' Article 17 The following shall be substituted for the fourth paragraph of Article 50 : ' Income received by the official from any new employment during this period shall be deducted ; 706 Official Journal of the European Communities Article 22from the allowance provided for in the preceding paragraph if that income and the allowance together exceed the total remuneration last received by the official calculated by reference to the table of salaries applicable on the first day of the month for which the allowance is to be paid. The allowance and the total remuneration last received as referred to in the preceding paragraph shall be weighted at the rate fixed for the place where the official was last employed.' In Article 59 ( 1 ) the following new subparagraph shall be inserted after the second subparagraph : 'If, over a period of twelve months, an official is absent for up to three days because of sickness for a total of more than twelve days, he shall produce a medical certificate for any further absence because of sickness .' Article 23 Article 18 ¢The following new Article 59a shall be inserted after Article 59 :In the second paragraph of Article 55 the figure '42' shall be substituted for '45 '. 'Article 59a ¢ Article 19 The annual leave of an official who is authorized to work half-time shall , for as long as he is so authorized, be curtailed by half . Portions of days to be deducted shall be disregarded.'In Title IV, Chapter 1 , the following new Article 55 ashall be inserted : 'Article 55a Article 24 Exceptionally, the appointing authority may, upon application setting out the reasons therefor, authorize an official to work half-time if it considers that this would be fully in the interests of the; institution . The procedure for granting this authorization is laid down in Annex IVa. An official authorized to work half-time shall in each month, in manner provided by the appointing authority, work half the normal working time.' 1 . . The following shall be substituted for Article 67 (2): '2 . Officials in receipt of family allowances specified in this Article shall declare allowances of like nature paid from other sources ; such latter allowances shall be deducted from those paid under Articles 1 , 2 and 3 of Annex VII .' 2. The following new paragraph 3 shall be added to Article 67 (2 ) : '3 . The dependent child allowance may be doubled , by special reasoned decision of the appointing authority based on medical documents establishing that the child concerned is suffering from a mental or physical handicap which involves the official in heavy expenditure.' Article 20 The following shall be substituted for the last , sentence of the first paragraph of Article 56 : 'The total overtime which an official may be asked to work shall not exceed 150 hours in any six months .' Article 25 Article 21 The following shall be substituted for Article 68 : 'The family allowances specified in Article 67 ( 1 ) shall continue to be payable where the official is entitled to allowance under Article 41 or under Article 34 or 42 of the former Staff Regulations of the European Coal and Steel Community. The person concerned shall declare allowances of like nature which he receives from other sources for the same child ; such allowances shall be deducted from those paid under Articles 1 , 2 and 3 of Annex VII .' The following shall be substituted for Article 58 : 'Pregnant women shall , in addition to the leave provided for in Article 57, be entitled on production of a medical certificate to leave starting six weeks before the expected date of confinement shown in the certificate and ending eight weeks after the date of confinement ; such leave shall not be for less than fourteen weeks.' Official Journal of the European Communities 707 Article 26 The following new Article 68a shall be inserted after Article 68 : 'Article 68a An official who is authorized to work half-time shall be entitled to remuneration calculated as provided in Annex IVa.' Article 27 The following shall be substituted for Article 70 : 'In the event of an official 's death, the surviving spouse or dependent children shall receive the deceased's full remuneration until the end of the third month after the month in which the death occurred . In the event of the death of a person entitled to a pension, the above provisions shall apply in respect of the deceased's pension .' that they cannot obtain cover under any other public scheme of sickness insurance :  former officials entitled to retirement pensions who left the service of the Communities before the age of 60 years ;  persons entitled to survivor's pension as a result of the death of a former official who left the service of the Communities before the age of 60 years. The contribution referred to in paragraph 1 shall be calculated by reference to the pension of the former official, half the contribution being borne by the person entitled. However, a person entitled to orphan's pension shall not be entitled to the benefits provided for in paragraph 1, except at his request . The contribution shall be calculated by reference to the orphan's pension.' 2 . The following shall be substituted for Article 72 (4): 'Persons entitled to the foregoing benefits shall declare the amount of any reimbursement which they may claim under another compulsory sickness insurance for themselves or for persons covered by their insurance. Where the total which they would receive by way of reimbursement exceeds the sum of the reimbursements provided for in paragraph 1 , the difference shall be deducted from the amount to be reimbursed pursuant to paragraph 1 , with the exception of reimbursements obtained under a private supplementary sickness insurance scheme covering that part of the expenditure which is not reimbursable by the sickness insurance scheme of the Communities.' Article 28 In Article 72 the following new paragraph la shall be inserted after paragraph 1 : ' la An official whose service terminates and who provides evidence that he cannot be covered . by any other public scheme of sickness insurance may, not later than one month following that in which his service terminates apply to continue, for a maximum of six months after termination of service, to be insured against sickness as provided in paragraph 1 . The contribution referred to in the previous paragraph shall be calculated by reference to the last basic salary received by the official, half the contribution being borne by him. By decision of the appointing authority taken after consulting the institution's medical officer, the period of one month for making application and the six months ' limit specified in the preceding paragraph shall not apply where the person concerned is suffering from a serious or protracted illness which he contracted before leaving the service and of which he notified the institution before the end of the six months' period specified in the preceding subparagraph, provided that the person concerned undergoes a medical examination arranged by the institution.' Article 30 The following shall be substituted for Article 74 (3 ): '3 . An official receiving a grant on the birth of a child shall declare any grants of the same nature which he or his spouse receive from other sources for the same child ; such grants shall be deducted from the grant provided for above. Where both parents are officials of the Communities , the grant shall be paid to the head of household only.' Article 31 Article 29 1 . The following shall be substituted for the second paragraph of Article 77 : 'The maximum retirement pension shall be 70% of the final basic salary carried by the last grade in which the official was classified for at least one 1 . In Article 72 the following new paragraph 2a shall be inserted after paragraph 2 : '2a The following shall likewise be entitled to the benefits provided for in paragraph 1 , provided 708 Official Journal of the European Communities Article 34 The following paragraphs shall be added to Article 80 : 'Where an official or person entitled to a retirement or invalidity pension dies but the conditions set out in the first paragraph are not satisfied, the dependent children within the meaning of Article 2 of Annex VII shall be entitled to orphan's pension in accordance with Article 21 of Annex VIII ; the pension shall , however, be equal to half the pension calculated in accordance with that Article. Each child being dependent within the meaning of Article 2 of Annex VII on an official whose spouse, not being an official of the Communities , dies shall be entitled to an orphan's pension of twice the amount of dependent child allowance.' year. It shall be payable to an official who has completed thirty-five years' service reckoned in accordance with Article 3 of Annex VIII . Where the number of years of service is less than thirty-five, the above maximum shall be reduced proportionately.' 2. The following shall be substituted for the third paragraph of Article 77 : 'However, in the case of officials who have been assisting a person holding an office provided for in the Treaties establishing the Communities or the Treaty establishing a Single Council and a Single Commission of the Communities , the elected President of one of the institutions or organs of the Communities or the elected Chairman of one of the political groups in the European Parliament, entitled to pensions corresponding to the years of pensionable service acquired while working in that capacity shall be calculated by reference to the final basic salary received during that time if the basic salary received exceeds that taken as reference for purposes of the second paragraph of this Article .' . Article 35 Article 32 The following shall be substituted for Article 81 : 'A person entitled to a retirement pension payable at the age of 60 years or later, to an invalidity pension or to a survivor's pension shall be entitled, under the conditions laid down in Annex VII, to the family allowances specified in Article 67; the head of household allowance shall be calculated by reference to the pension of the recipient . The amount of the dependent child allowance payable to the person entitled to a survivor's pension shall , however, be twice the amount of the allowance provided for in Article 67 ( 1 ) (b).' Article 36 The following shall be substituted for the second paragraph of Article 78 : v 'Where the invalidity arises from an accident in the course of or in connection with the performance of his duties, from an occupational disease, from a public-spirited act or from risking his life to save another human being, the invalidity pension shall be 70% of the basic salary of the official . Where the invalidity is due to some other cause, the invalidity pension shall be equal to the retirement pension to which the official would have been entitled at the age of 65 years if he had remained in the service until that age. The . invalidity pension shall be calculated by reference to the basic salary which the official would have received in his grade if he had still been in the service at the time of payment of the pension . The invalidity pension shall not be less than 120% of the minimum subsistence figure. In the case of invalidity deliberately brought about by the official, the appointing authority may decide that he should receive only a retirement pension.' In Article 83 (2) '6-75% ' shall be substituted for '6% '. Article 37 The following shall be substituted for Article 85 : 'Any sum overpaid shall be recovered if the recipient was aware that there was no due reason for the payment or if the fact of the overpayment was patently such that he could not have been unaware of it.' Article 38 Article 33 The following shall be substituted for Article 90 : ' 1 . Any person to whom these Staff Regulations apply may submit to the appointing In the second paragraph of Article 79 '35% ' shall be substituted for '30% '. Official Journal of the European Communities 709 the legality of an act embodying a complaint against such person within the meaning of Article 90 (2). In disputes of a financial character the Court of Justice shall have unlimited jurisdiction . 2 . An appeal to the Court of Justice of the European Communities shall lie only if :  the appointing authority has previously had a complaint submitted to it pursuant to Article 90 (2) within the period prescribed therein , and  the complaint has been rejected by express decision or by implied decision. 3 . Appeals under paragraph 2 shall be filed within three months . The period shall begin :  on the date of notification of the decision taken in response to the complaint ;  on the date of expiry of the period prescribed for the reply where the appeal is against an implied decision rejecting a complaint submitted pursuant to Article 90 (2); nevertheless, where a complaint is rejected by express decision after being rejected by implied decision but before the period for lodging an appeal has expired, the period for lodging the appeal shall start to run afresh. 4. By way of derogation from paragraph 2, the person concerned may, after submitting a complaint to the appointing authority pursuant to Article 90 (2), immediately file an appeal with the Court of Justice, provided that such appeal is accompanied by an application either for a stay of execution of the contested act or for the adoption of interim measures . The proceedings in the principal action before the Court of Justice shall then be suspended until such time as an express or implied decision rejecting the complaint is taken . 5 . Appeals under , this Article shall be investigated and heard as provided in the Rules of Procedure of the Court of Justice of the European Communities .' authority, a request that it take a decision relating to him. The authority shall notify the person concerned of its reasoned decision within four months from the date on which the request was made. If at the end of that period no reply to the request has been received, this shall be deemed to constitute an implied decision rejecting it, against which a complaint may be lodged in accordance with the following paragraph. 2. Any person to whom these Staff Regulations apply may submit to the appointing authority a complaint against an act embodying a complaint against him, either where the said authority has taken a decision or where it has failed to adopt a measure prescribed by the Staff Regulations . The complaint must be lodged within three months . The period shall start to run :  on the date of publication of the act if it is a measure of a general nature ;  on the date of notification of the decision to the person concerned, but in no case later than the date on which the latter received such notification, if the measure affects a specified person ; if, however, an act affecting a specified person also contains a complaint against another person, the period shall start to run in respect of that other person on the date on which he receives notification thereof but in no case later than the date of publication ;  on the date of expiry of the period prescribed for reply where the complaint concerns an implied decision rejecting a request as provided in paragraph 1 . The authority shall notify the person concerned of its reasoned decision within four months from the date on which the complaint was lodged . If at the end of that period no reply to the complaint has been received, this shall be deemed to constitute an implied decision rejecting it, against which an appeal may be lodged under Article 91 . 3 . A request or complaint by an official shall be submitted through his immediate superior, except where it concerns that person, in which case it may be submitted direct to the authority next above.' Article 40 Article 39 Articles 103 , 104, 108 and 109 are hereby repealed . Article 41 In the second indent of Article 107 (2) '35 years' shall be substituted for '33 years'. The following shall be substituted for Article 91 : ' 1 . The Court of Justice of the European Communities shall have jurisdiction in any dispute between the Communities and any person to whom these Staff Regulations apply regarding 710 Official Journal of the European Communities Article 42 '(By way of derogation from Articles 62 and 66 of the Staff Regulations, Laboratory Technicians appointed to Grade B 5 receive remuneration on the scale for Grade B 5 extended by four steps : each new step following the fourth is calculated by adding to the preceding step the two-yearly increment for that grade).' The following third paragraph shall be added to Article 110 : 'The administration departments of the institutions shall consult each other regularly concerning the application of these Staff Regulations .' Article 45 Article 43 In Annex II the following shall be substituted for Article 1 :In Annex ' I A the following shall be substituted for the text concerning career bracket A 4/A 5 : 'A 4 A 5 Principal Administrator1 ' At the foot of the first column the following note shall be added : 41 Law Clerks at the Court of Justice shall be appointed to Grade 5 ; however, a Law Clerk who has exceptional qualifications or special abilities may be appointed to Grade A 4. A Law Clerk may be promoted to the grade immediately above that to which he was appointed after he is 32 years old and has completed six years' service and to the next grade after he is 38 years old and has completed ten years' service.' 2 . In Annex I A the following shall be sub ­ stituted for the text concerning Category B : 'Category B 'The Staff Committee shall comprise the members thereof, together with their alternates , if any, whose term of office shall be two years . The institution may, however, decide to fix a shorter term of office, which may not be less than one year. Every official of the institution shall be entitled to vote and stand for election . The conditions for election to the Staff Committee if it is not organized in local sections , or to the local section, if the Staff Committee is organized in local sections, shall be laid down by the general meeting of officials of the institution in service at the relevant place of employment. Election shall be by secret ballot . If the Staff Committee is organized in local sections, the manner in which the members of the , Central Committee are appointed for each place of employment shall be laid down by the general meeting of officials of the institution in service at the relevant place of employment. Only members of the local section concerned may be appointed members of the General Committee . Membership of the Staff Committee if it is not organized in " local sections , or of the local section if the Staff Committee is organized in local sections, shall be such as to ensure the represen ­ tation of all categories of officials and of all services provided for in Article 5 of the Staff Regulations and also of the servants referred to in the first paragraph of Article 7 of the Con ­ ditions of Employment of other servants of the Communities . The Central Committee of a Staff Committee organized in local sections shall be validly constituted upon appointment of a majority of its members . Elections to the Staff Committee if it is not organized in local sections, or to the local section if the Staff Committee is organized in local sections, shall be valid only if two thirds of the officials entitled to vote take part. However, if this proportion is not attained, the second vote shall be valid if the majority of those entitled take part . B 1 B 2 B 3 B 4 B 5 Principal Administrative Assistant Senior Administrative Assistant Senior Technical Assistant2 Senior Secretarial Assistant2 Administrative Assistant Technical Assistant2 Secretarial Assistant2 .' At the foot of the first column the following note shall be added : '2 The number of posts corresponding to this basic post is exactly and specifically fixed in the list of posts appended to the budget.' Article 44 In Annex I B the following shall be substituted for the work against the Laboratory Technician career bracket (Grades B 3 , B 4, B 5 ): Official Journal of the European Communities 711 Article 49The duties undertaken by members of the Staff Committee and by officials appointed by the Committee to organs set up under the Staff Regulations or by the institution shall be deemed to be part of their normal service in their institution . The fact of performing such duties shall in no way be prejudicial to the person concerned.' Article 46 1 . The following shall be added to paragraph 1 of the sole Article of Annex IV : 'However, above that age and up to the age of 65 years the official shall continue to receive the allowance until he reaches the maximum retirement pension. The basic salary for the purposes of this Article shall be that shown in the table in Article 66 of the Staff Regulations which is in force on the first day of the month for which the allowance is to be paid.' 2 . The following shall be substituted for the bottom line of the last two columns of the table in paragraph 3 of the sole Article of Annex IV : 1 . The fourth paragraph of Article 3 of Annex II is hereby repealed . 2. In the fifth paragraph of Article 3 of Annex II 'The opinion of the Committee' shall be substituted for 'The opinion.' Article 47 '59 to 64  76-5 ' Article 50 After Annex IV the following new Annex IVa shall be inserted : 'ANNEX IVa HALF-TIME WORK Article 1 The following shall be substituted for Article 7 of Annex II : 'The Invalidity Committee shall consist of three doctors :  one appointed by the institution to which the official concerned belongs ;  one appointed by the official concerned; and  one appointed by agreement between the first two doctors . Should the official concerned fail to appoint a doctor, the President of the Court of Justice of the European Communities shall appoint one.' The authorization referred to in Article 55a shall be granted on application by the official for a maximum of one year. The authorization may, however, be renewed on the same conditions . Applications for renewal shall be made by the official concerned at least one month before expiry of the period for which the authorization was granted . Article 48 Article 2 If the reasons for which the authorization referred to in Article 55 a was granted no longer apply, the appointing authority may withdraw the authorization before expiry of the period for which it was granted, giving one month's notice . The appointing authority may likewise, on application by the official concerned, withdraw the authorization before expiry of the period for which it was granted . 1 . The following shall be substituted for the first subparagraph of Article 1 ( 1 ) of Annex III : 'Notice of competitions shall be drawn up by the appointing authority after consulting the Joint Committee.' 2 . The following shall be substituted for ( a) in the second subparagraph of Article 1 ( 1 ) of Annex III : '(a) the nature of the competition (competition internal to the institution, competition inter ­ nal to the institutions, open competition);' 3 . The following shall be substituted for (g) in the second subparagraph of Article 1 ( 1 ) of Annex III : '(g) where appropriate, the age limit and any extension of the age limit in the case of servants of the Communities who have completed not less than one year's service;' Article 3 An official shall be entitled, during the period for which he is authorized to work half-time, to 50% of his i remuneration . He shall, however, continue to receive the full dependent child allowance and the full education allowance. 712 Official Journal of the European Communities During that period he may not engage in any other paid activity . Contributions to the sickness insurance scheme and the pension scheme shall be calculated by reference to the total basic salary.' 2 . The following new paragraph 6 shall be added to Article 5 of Annex VII : '6 . An official in receipt of installation allowance shall declare any allowance of like nature which he receives from other sources ; such latter allowances shall be deducted from the allowance provided for in this Article.'Article 51 Article 54 1 . In the first subparagraph of Article 6 ( 1 ) of Annex. VII the words : 'who satisfies the requirements of Article 5 ( 1 )' shall be substituted for : 1 . The following shall be substituted for the second sentence of Article 1 (2) of Annex VII : 'The official shall, however, be entitled to the allowance in all cases where the married couple have one or more dependent children or, if there are no dependent children, where the annual income from the spouse's employment, before deduction of tax, is not more than 200 000 Belgian francs.' 2 . The following shall be substituted for Article 1 (3 ) (b ), ( c ) and (d) of Annex VII : '(b) an official who is widowed, divorced, legally separated or unmarried and has one or more dependent children within the meaning of Article 2 (2) and (3 ) below; ( c ) by special reasoned decision of the appointing authority, based on supporting documents, an official who, while not fulfilling the conditions laid down in (a) and (b ) nevertheless actually assumes the responsi ­ bilities of a head of household.' 'who received an installation allowance.' 2. The following new subparagraph shall be added to Article 6 ( 1 ) of Annex VII : 'The resettlement allowance shall be weighted at the rate fixed for the place where the official was last employed.' Article 55 The second subparagraph of Article 8 (2 ) of Annex VII is hereby repealed . Article 52 Article 56 The following shall be substituted for the third . paragraph of Article 3 of Annex VII : 'The maximum prescribed in . the first paragraph shall be raised to 3129 Belgian francs for officials in receipt of expatriation allowance whose place of employment is at least 50 km : 1 . The following shall be substituted for Article 10 (1 ) to (4) of Annex VII: 'Where an official furnishes evidence that he must change his place of residence in order to satisfy the requirements of Article 20 of the Staff Regulations, he . shall be entitled for a period specified in paragraph 2 to a daily subsistence ' allowance as follows :  from a European School, or  from an educational establishment of university level of his country of origin, provided that the child actually attends an educational establishment of university level at least 50 km from the place of employment.' Article 53 Head of household Not head of household Grade 1st to15th day from 16th day 1st to 15th day from 16th day Belgian francs per calendar day A 1 to A 3 and L/A 3 650 300 450 225 A 4 to A 8 and L/A 4 to L/A 8 Category B 625 275 425 200 Other grades 550 250 350 150 1 . The following new subparagraph shall be added to Article 5 ( 1 ) of Annex VII : 'The installation allowance shall be weighted at the rate fixed for the place where the official is employed.' Official Journal of the European Communities 713 pension equal to 5% of the amount of pension rights acquired by him at the age of 60 years , but so that his total pension shall not exceed 70% of his final salary as referred to in the second or third paragraph, as the case may be, of Article 77 of the Staff Regulations.' Article 60 The above scale shall be reviewed each time remunerations are revised pursuant to Article 65 of the Staff Regulations . 2. The period in respect of which the daily subsistence allowance is granted shall be as follows : ( a) in the case of an official who is not head of household : 120 days (b ) in the case of an official who is head of household : 180 days or, if the official is a probationer, the period of probation plus one month . In no case shall the daily subsistence allowance be granted beyond the date on which the official removes in order to satisfy the requirements of Article 20 of the Staff Regulations.' 2. In Annex VII paragraph 5 of Article 10 shall be renumbered paragraph 3 . The following shall be substituted for Article 6 of Annex VIII : 'The minimum subsistence figure for the purpose . of calculating pension benefits shall correspond to the basic salary of an official in Grade D 4, step one.' Article 61 In the first paragraph of Article 13 of Annex VIII the words : ' to invalidity pension as provided in Article 78 of the Staff Regulations'Article 57 shall be substituted : 'to an invalidity pension equal to 60% of his last basic salary before deductions'. Article 62 The following new subparagraph shall be inserted after the second subparagraph of Article 12 (2) of Annex VII : 'Under the conditions laid down in rules adopted by agreement between the institutions of the Communities after consulting the Staff Regulations Committee, officials in Category A of grades below A 3 and in the Language Service of grades below L/A 3 who travel on mission under particularly tiring conditions may, by decision of the appointing authority, be reimbursed the cost of the journey in the class used, on production of tickets .' Article 58 The following shall be substituted for the second paragraph of Annex VIII of Article 14 : 'When the official ceases to satisfy the requirements for payment of the pension he must be reinstated in the first post corresponding to his career bracket which falls vacant in his category or service, provided that he satisfies the requirements for that post. If he declines the post offered to him, he shall retain his right to reinstatement when the next vacancy corresponding to his career bracket occurs in his category or service subject to the same proviso ; if he declines a second time, he may be required to resign ; in that case the provisions of Article 16 of Annex VIII shall apply. Where an official in receipt of invalidity pension dies, entitlement to pension shall cease at the end of the calendar month during which he died.' In the second paragraph of Article 2 of Annex VIII the words 'thirty-five' shall be substituted for 'thirty-three.' Article 59 Article 63 The following shall be substituted for the first paragraph of Article 5 of Annex VIII : 'Notwithstanding the provisions of Article 2, an official who has less than 35 years of pensionable service at the age of 60 years and who continues to acquire pension rights under Article 3 shall, in respect of each year of service between the age of 60 years and the age when he begins to draw retirement pension, be entitled to an increase in In the first paragraph of Article 17 of Annex VIII : 'Where an official dies having one of the administrative statuses set out in Article 35 of the Staff Regulations his widow shall be entitled' 714 Official Journal of the European Communities shall be substituted for : pension shall in no case, however, exceed the amount of the invalidity pension which her husband was receiving at the time of his death.''Where an official dies before starting to draw hispension his widow shall be entitled.' Article 67Article 64 1 . The following shall be substituted for the second subparagraph of Article 21 ( 1 ) of Annex VIII : 'It shall not be less than the minimum subsistence figure, subject to the provisions of Article 22.' 2 . The following new subparagraph shall be added to Article 21 (2 ) of Annex VIII : 'Orphans shall be entitled to education allowance in accordance with Article 3 of Annex VII .' The following shall be substituted for the first paragraph of Article 18 of Annex VIII : 'Where a former official was in receipt of retirement pension his widow shall be entitled, provided that she had been married to him' for at least one year when he left the service of an institution, and subject to the provisions of Article 22, to a widow's pension equal to 60% of the retirement pension which he was receiving at the time of his death . The minimum widow's pension shall be 35% of the last basic salary ; the amount of the widows's pension shall in no case, however, exceed the amount of the retirement pension which her husband was receiving at the time of his death.' Article 68 Article 65 1 . The following shall be substituted for the second sentence of the first paragraph of Article 24 of Annex VIII : 'However, where the payment provided for in Article 70 of the Staff Regulations is made on the death of the official or of the person entitled to a pension, such right shall take effect on the first day of the fourth month following that in which death occurred.' The following new Article 18a shall be inserted after Article 18 of Annex VIII : 'Article 18a Article 69 1 . The following shall be substituted for the second paragraph of Article 34 of Annex VIII : 'The provisions of Article 81 of the Staff Regu ­ lations shall not apply to children born more than 300 days after the death of the official .' 2 . The third paragraph of Article 34 of Annex VIII is hereby repealed. The widow of a former official who left the service before reaching the age of 60 years and requested that his retirement pension be deferred until the first day of the calendar month following that during which he reached the age of 60 years shall be entitled, provided that she had been married to him for at least one year when he left the service of an institution, and subject to the provisions of Article 22, to a widow's pension equal to 60% of the retirement pension which would have been payable to her husband at the age of 60 years. The minimum widow's pension shall in no case, however, exceed the amount of the retirement pension to which the official would have been entitled at the age of 60 years . The duration of the marriage shall not be taken into account if there are one or more children of a marriage contracted by the official before he left the service provided that the widow maintains or has maintained those children.' Article 70 The following shall be substituted for Article 35 of Annex VIII : 'The award of a retirement, invalidity or survivor's pension or of a provisional pension shall not entitle the pensioner to expatriation allowance.'Article 66 Article 71The following new paragraph shall be added to Article 19 of Annex VIII : 'The minimum widows's pension shall be 35% of the final basic salary; the amount of the widow's 1 . The following shall be substituted for the first paragraph of Article 40 of Annex VIII : Official Journal of the European Communities 715 Article 76'The institution in which the official was serving at the time when his active employment ended shall be responsible for calculating the amount of retirement, invalidity, survivor's or provisional pension . A detailed statement of the calculation shall be communicated to the official or to those entitled under him and to the Commission of the European Communities, which is the paying agency, at the same time as the decision awarding the pension.' 2 . In the second paragraph of Article 40 of Annex VIII the words 'A retirement or invalidity pension' shall be substituted for 'A retirement, survivor's , invalidity or provisional pension.' CHAPTER II AMENDMENTS TO THE CONDITIONS OF EMPLOYMENT OF OTHER SERVANTS OF THE COMMUNITIES The following shall be substituted for Article 33 ( 1 ): 'A servant suffering from total invalidity who is obliged for that reason to leave the service of the institution shall be entitled to an invalidity pension, the amount of which shall be determined as follows : Where the invalidity arises from an accident in the course of or in connection with the performance of his duties, from an occupational disease, from a public-spirited act or from risking his life to save another human being, the invalidity pension shall be 70% of the final basic salary of the temporary servant. Where the invalidity is due to some other cause, the invalidity pension, calculated by reference to the final basic salary of the temporary servant, shall be equal to 2% for each year between the date of his entering the service and the date on which he reaches the age of 65 years ; this rate shall be increased by 25% of the amount of his pension rights as at age 60 years, but so that the total shall not exceed 70% of his final basic salary. The invalidity pension shall not be less than 120% of the minimum subsistence figure defined in Article 6 of Annex VIII to the Staff Regulations . In the case of invalidity deliberately brought about by the servant, the authority referred to in the first paragraph of Article 6 may decide that he will receive only the grant provided for in Article 39 . The second paragraph of Article 36 shall apply to persons entitled to invalidity pension.' Article 72 The following new paragraph shall be inserted after the first paragraph of Article 4 : 'In places of employment outside the Community countries, by way of exception and for a limited period, staff engaged for duties other than those mentioned above which, in the interests of the service, could not be assigned to an official or servant in another category may be treated as local staff.' Article 73 Article 77The following new paragraph shall be inserted afterthe first paragraph of Article 7 : 'A servant whose contract is for less than one year shall also be entitled to vote if he has been employed for at least six months.' Article 74 1 . In the first paragraph of Article 36 '35% ' shall be substituted for '30% '. 2 . The following shall be substituted for the second paragraph of Article 36 : 'A person drawing widow's pension shall be entitled, under the conditions laid down in Annex VII to the Staff Regulations, to the family allowances specified in Article 67 of the Staff Regulations. However, the dependent child allowance shall be equal to twice the amount of the allowance provided for in Article 67 ( 1 ) (b ) of the Staff Regulations.' In Title I the following new Article 7a shall be inserted after Article 7 : 'Article 7a Article 24a of the Staff Regulations shall apply to the servants referred to in Article 1 .' Article 75 Article 78 The following shall be substituted for Article 25 : 'Article 10 of Annex VII to the Staff Regulations, concerning the daily subsistence allowance, shall apply.' The following shall be substituted for Article 37 : 'Where a servant or person entitled to a retirement or invalidity pension dies leaving no spouse 716 Official Journal of the European Communities Article 81entitled to a survivor's pension, the children deemed to be dependent on - him shall be entitled to an orphan's pension in accordance with Article 80 of the Staff Regulations . The following shall be substituted for Article 45 : 'Article 85 of the Staff Regulations , concerning the recovery of overpayments, shall apply.' Article 82 The same entitlement shall apply to children who fulfil the foregoing conditions in the event of death or remarriage of a spouse who is entitled to a survivor's pension . Where a servant or person entitled to a retirement or invalidity pension dies but the conditions set out in the first paragraph are not satisfied, the third paragraph of Article 80 of the Staff Regu ­ lations shall apply. Orphans shall be entitled to education allowance in accordance with ,Article 3 of Annex VII to the Staff Regulations.' The following shall be substituted for Article 69 : 'A member of the auxiliary staff who furnishes evidence that he cannot continue to reside at his former address shall be entitled for not more than one year to the daily subsistence allowance provided for in Article 10 of Annex VII to the Staff Regulations.' Article 79 Article 83 1 . The following shall be substituted for the title of Section C of Chapter 6 : The following shall be substituted for Article 72 : 'Article 85 of the Staff Regulations , concerning the recovery of overpayments, shall apply.' 'RETIREMENT PENSION AND SEVERANCE GRANT'. CHAPTER III TRANSITIONAL AND FINAL PROVISIONS Article 84 In the last paragraph of Article 2 of Regulation (EEC, Euratom, ECSC) No* 259/68, 'Articles 93 , 95 to 100, 102 and 103 ' shall be substituted for 'Articles 93 to 105 '. 2 . The following shall be substituted for Article 39 : ' 1 . On leaving the service a servant within the meaning of Article 2 (a) or (b) shall be entitled to payment of a sum equal to 13-5% of the monthly salary payments on which the con ­ tribution provided for in Article 83 of the Staff Regulations was calculated during the period of his employment, plus compound interest at the rate of 3-5% per annum. This grant shall be reduced by the amounts paid in pursuance of Article 42. 2 . On leaving the service, a servant within the meaning of Article 2 (c) shall be entitled to a retirement pension or severance grant as provided for in Title V, Chapter 3 of the Staff Regulations and Annex VIII to the Staff Regulations . The severance grant shall be reduced by the amounts paid in pursuance of Article 42. Where the servant is entitled to a retirement pension, his pension rights shall be reduced in proportion to the amounts paid in pursuance of Article 42.' Article 85 Pension rights aquired at the date of entry into force of this Regulation shall be altered as from that date in accordance with the provisions of the Staff Regulations as amended by this Regulation . The rate and amount of the pension rights acquired before the entry into force of this Regulation shall not, however, be less than those resulting from the application of provisions in force at the time when they were acquired. 0 Article 86 Article 80 An official who, pursuant to Article 101 of the Staff Regulations of officials of the European Coal and Steel Community, after 1 January 1962 kept his contribution to the pension scheme at 7-5% of his lathe second paragraph of Article 42 ' 13-5% ' -shall be substituted for ' 12% '. Official Journal of the European Communities 717 salary before deductions shall be entitled at the time of entry into force of this Regulation to refund of one fifth of the sums deducted from his basic salary since 1 January 1962 as his contribution to his pension, adjusted by the successive Community cost of living indexes, plus compound interest at the rate of 3-5% per annum. 2 . An official whose service terminates not later than 31 December 1973 and who in 1972 will have completed ten years ' service shall have the same right. 3 . An official who proposes to exercise his right under paragraph 1 or 2 shall intimate accordingly not later than :  31 December 1972 in the case referred to in paragraph 1 ;  31 December 1973 in the case referred to in paragraph 2; in default, he shall forgo the right. Article 87 Article 89 An official or servant of the Communities to whom, on 30 June 1972, the Staff Regulations of officials or the Conditions of Employment of other servants laid down in Regulation (EEC, Euratom, ECSC) No 259/68 applied shall be entitled to continue to be paid at the rate then current under the said Staff Regulations or the said Conditions of Employment where they would be more favourable to him than the provisions of this Regulation . Article 34 of the abovementioned Staff Regulations in force on 30 June 1972 shall continue to apply to probationers in the service of the Communities at that date . The periods laid down in Articles 90 and 91 of the abovementioned Staff Regulations in force on 30 June 1972 shall continue to apply to requests and complaints submitted not later than that date. 1 . In the second indent of Article 102 (2) (b ) of the Staff Regulations of officials of the European Coal and Steel Community the figure '35 ' shall be substituted for '33 '. 2 . In the last paragraph of Article 42 of the Service Regulations of the European Coal and Steel Community 'sixty-five years' shall be substituted for 'sixty years '. 3 . In the second paragraph of Article 50 of the General Rules of the European Coal "and Steel Community 'thirty-five' shall be substituted for 'thirty'. 4. In the first paragraph of Article 108 of the General Rules of the European Coal and Steel Community '35 ' shall be substituted for '30'. Article 88 1 . An official whose service terminates during 1972 and who :  had not completed eleven years ' service before 1 July 1969, or  had completed ten years ' service between 1 July 1969 and 31 December 1971 may renounce his pension rights ; he shall then be entitled to a severance grant calculated in accordance with Article 12 of Annex VIII to the Staff Regulations . Article 90 This Regulation shall enter into force on 1 July 1972 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1972 . For the Council The President G. THORN